Citation Nr: 9925482	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-24 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for lumbar strain 
with bulging disc at L3-L4, L4-L5, L5-S1.

2.  Entitlement to a rating in excess of 10 percent for a 
major depressive disorder.

3.  Entitlement to a compensable rating for right shoulder 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active naval service from July 1984 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection and a 
noncompensable rating for lumbar strain with bulging disc at 
L3-4, L4-5, L5-S1, granted service connection and a 10 
percent rating for a major depression, granted service 
connection and a noncompensable rating for right shoulder 
strain, granted service connection and a noncompensable 
rating for bilateral fibrocystic breast disease, and denied 
service connection for several claimed disabilities.  

In her June 1996 notice of disagreement, the veteran 
indicated her disagreement with the following issues:  lumbar 
strain with bulging disc at L3-4, L4-5, L5-S1, major 
depression, right shoulder strain, and bilateral fibrocystic 
breast disease.  The veteran also noted that she had a 
problem with hemangioma at L3, but the RO had not addressed 
this issue.  In a deferred rating action in February 1997, 
the RO deferred the issue of service connection for 
hemangioma at L3, indicating that since hemangioma would be 
included with the lumbar spine, the claim would be considered 
in conjunction with the veteran's claim for a higher 
evaluation for the service-connected lumbar strain following 
an examination.  To date, however, the RO has not addressed 
the issue of service connection for the hemangioma and it is 
referred back to the RO for appropriate adjudicatory action.  
In the June 1997 supplemental statement of the case, the RO 
only addressed the following issues:  major depressive 
disorder, right shoulder strain, and benign fibrocystic 
breast disease, and in an April 1998 supplemental statement 
of the case, the RO continued the denial of a compensable 
rating for the service-connected lumbar strain with bulging 
of disc at L3-4, L4-5, and L5-S1.  

Received in August 1997 was the veteran's substantive appeal 
(Form 9) in which she indicated that since she was not 
experiencing any pain in her breasts and did not have any 
current problems, the 0 percent rating was acceptable for 
benign fibrocystic breast disease.  Accordingly, since that 
issue has been withdrawn, it will not be considered herein. 

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to all of the issues 
on appeal--and a claim for an increased rating of a service 
connected disability.  Accordingly, the issues for appellate 
consideration are reflected on the first page of this 
decision in accordance with Fenderson.  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support her claim includes 
obtaining medical records to which she has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.

Major Depressive Disorder

The veteran contends that her major depressive disorder is 
more severely disabling than currently rated.  The Board 
notes that on the September 1995 and March 1997 VA 
examinations the veteran reported that she had received 
outpatient psychiatric treatment from Dr. Leonard and Sharon 
Striker.  There is a letter from Dr. Leonard dated in January 
1995, which the veteran submitted directly to the Board, 
along with a waiver of RO review, however no other treatment 
records from Dr. Leonard or Sharon Striker have been 
associated with the claims folder.  Any such treatment 
records should obtained.  

The Board also notes that although the veteran has received 
psychiatric treatment through both the VA and non-VA 
providers, neither VA examination reports have taken such 
treatment records into consideration.  The Court has held 
that the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991). This 
is to ensure that the evaluation of a disability is a fully 
informed one. 

The Board also notes that in the January 1998 informal 
hearing presentation, the veteran's representative contended 
that since the veteran had not been assigned a Global 
Assessment of Functioning (GAF) in any of the medical 
evidence of record, another VA examination was warranted.  
The Board agrees with this contention.  

The Board also notes that the schedular criteria by which a 
major depressive disorder is rated have been changed during 
the pendency of the veteran's appeal.  See 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996) (effective Nov. 7, 1996).  
Therefore, consideration of both old and new criteria should 
be accomplished, Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
and the criteria most favorable to the veteran's claim should 
be used.  

Lumbar Strain and Right Shoulder Strain

The RO's attention is directed to the Court's decision in the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  Therein, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 4.45 (1998).  
It was specified that the medical examiner should be asked to 
determine the extent of functional disability due to pain and 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination, and such 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss or ankylosis 
due to any weakened movement, excess fatigability or 
incoordination.  It was also held that 38 C.F.R. § 4.14 
(avoidance of pyramiding) did not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.

The veteran contends that she has daily low back pain.  In 
May 1998 she testified that her lumbar disability affected 
climbing stairs, bending, and sitting for extended periods of 
time.  Also, in April 1999 the veteran submitted private 
medical evidence, along with a waiver of RO review, that 
appears to show increased lumbar disability over what was 
noted on previous VA examinations.  With regard to her right 
shoulder, she contends it is weak and that she has right 
shoulder pain and popping when lifting her arm over her 
shoulder.  She testified that she has pain on use of the 
right shoulder.  The Board also agrees with the veteran's 
representative's contentions in the January 1998 informal 
hearing presentation that functional loss and impairment due 
to the service-connected disabilities, as well as DeLuca and 
38 C.F.R. § §§ 4.40 and 4.45 must be considered in rating the 
service-connected disabilities.  In view of the foregoing, 
the veteran should be afforded another VA examination, in 
compliance with DeLuca.  

The Board also notes that the RO has rated the veteran's 
service-connected lumbar disability under Diagnostic Code 
5293 (intervertebral disc syndrome).  She has complained of 
pain radiating into her hip, buttocks and feet.  However, 
there has been no assessment made by an examiner to show the 
severity of the veteran's disc syndrome in terms of the 
degree and frequency of attacks, and while she complained of 
spasms, it is unclear as to whether spasms have been 
objectively noted on any examination.  In view of the 
foregoing, the veteran should be afforded another VA 
examination to address these matters. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that she provide the names and 
addresses of all health care providers, 
VA or private, who have treated her for 
her low back disability, her right 
shoulder disability, and her major 
depressive disorder.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  This should specifically 
include complete treatment records from 
Dr. Leonard and Sharon Striker.  

2.  The veteran should be afforded a VA 
orthopedic examination, in order to 
ascertain the nature and severity of her 
service connected lumbar disability and 
right shoulder disability.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should note whether there 
are any further limitations due to pain 
and, if so, quantify the degree of 
additional impairment due to pain.  The 
examiner should be asked to determine 
whether the veteran's lumbar spine and 
right shoulder exhibit weakened movement, 
excess fatigability, or incoordination, 
and if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
lumbar spine or right shoulder is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis due to pain on use or during 
flare-ups.  

3.  In addition, the veteran should be 
afforded a VA psychiatric examination to 
determine the severity of the service- 
connected major depressive disorder and 
its impact on the veteran's social and 
industrial adaptability.  It is 
imperative that the examiner review the 
claims folder prior to the examination, 
and that he/she review the revised 
criteria for rating psychiatric 
disabilities as discussed above, together 
with the criteria in effect prior to 
November 7, 1996.  The examiner should 
render an opinion as to what effect the 
service-connected disability has on the 
veteran's social and industrial 
adaptability.  The examiner should report 
the findings consistent with the revised 
regulatory criteria cited above.  A 
Global Assessment of Functioning (GAF) 
score should be provided, and the 
examiner should explain the meaning of 
any score.

4.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations with 
consideration specifically being given to 
whether she may be entitled to "staged 
ratings", pursuant to Fenderson.  If 
action taken remains adverse to the 
veteran, she and her representative 
should be provided a supplemental 
statement of the case and a reasonable 
period for response thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


